DETAILED ACTION
This action is in response to the amendment filed on May 16, 2022. Claims 1-19 are pending. Claims 1-4, 6, and 8-14 are amended. Claim 7 is canceled. Claims 17-19 are new. Of such, claims 1-5 and 17 represent a method, claims 7-16, and 18-19 represent devices directed to performing user authentication and function execution simultaneously on an electronic device.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11 filed on May 16, 2022, with respect to the rejection(s) of claim(s) 1-16  in view of Wong and Nikitidis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong (US Publication 2013/0322705) in view of ZHOU et al. (CN 107451454 B) and in further view of Nikitidis et al. (US Publication 2020/0320184)
Claim Objections
The objection to the disclosure for informalities is withdrawn in light of the amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Publication 2013/0322705), hereinafter referred to as Wong, in view of Zhou et al. (CN 107451454 B), hereinafter referred to as Zhou.
	Regarding Claim 1, Wong discloses:
A method for performing user authentication and function execution simultaneously in an electronic device (In ¶ 25, Wong discloses “If the processor determines that the user is approved, then the device is unlocked at 210. At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user”), the method comprising: receiving image data from an image sensor (In ¶ 16, Wong discloses “the first and second camera can contemporaneously capture a first image and a second image for authentication of the user”); extracting a biometric feature image and an additional feature image from the image data (In ¶ 20, Wong discloses “The processor may then compare data extracted from the obtained fingerprint to reference fingerprint data, and compare data extracted from the facial image”); determining whether an area removed from the biometric feature image is a part for biometric identification (In ¶ 20, Wong discloses “The processor may then compare data extracted from the obtained fingerprint to reference fingerprint data, and compare data extracted from the facial image”);; and executing a function corresponding to the additional feature image when the biometric feature image including the restored area corresponds to an approved user (In ¶ 23, Wong discloses “the second camera is configured to automatically detect whether the user has placed his or her finger on the second camera or whether the user performed a particular motion with his or her finger…. For example, the user may use a circular motion to indicate that the user wants to message another device, a rectangular motion may indicate that the user wants to place a call, etc.”).
	However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
removing the additional feature image from the biometric feature image (Zhou discloses “in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching”); restoring the area removed from the biometric feature image when the removed area is not the part for biometric identification (Zhou discloses “after the clear area of the second target to carry out image enhancement processing, and the image enhancement processing of the second clear target area for character extracting to obtain the iris feature. wherein the image enhancement processing can include, but is not limited to: image de-noising (e.g., wavelet transform for image de-noising), image restoration (e.g., a Wiener filter), dark vision enhancement algorithm (e.g., histogram equalization, grey stretch, etc.), after the second target area of sharpness enhancement processing, the image quality of the image can be improved to a certain extent”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
	Regarding Claim 2, Wong discloses:
The method according to claim 1, wherein the electronic device is in a locked state before receiving the image data (In ¶ 18, Wong discloses “Because the device is in a locked state and cannot be accessed, the device may require the user to submit authentication information, such as a facial image and a fingerprint of the user.”), and wherein the executing the function comprises unlocking the electronic device and executing the function simultaneously (In ¶ 17, Wong discloses “The device can be unlocked, or the user can have access to the device, when both facial and fingerprint authentication are conducted at the same time” and in ¶ 25, Wong further discloses “If the processor determines that the user is approved, then the device is unlocked at 210. At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user”).
	Regarding Claim 3, Wong discloses:
The method according to claim 1, wherein the executing the function comprises executing an application corresponding to the additional feature image (In ¶ 25, Wong discloses “At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user”).
Regarding Claim 6, Wong discloses:
An electronic device for performing user authentication and function execution simultaneously (In ¶ 25, Wong discloses “If the processor determines that the user is approved, then the device is unlocked at 210. At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user”), the electronic device comprising: an image sensor configured to detect light to generate image data (In ¶ 16, Wong discloses “the first and second camera can contemporaneously capture a first image and a second image for authentication of the user.”);  an identity identifier configured to identify the identity of the user based on the biometric feature image including the restored area (In ¶ 20, Wong discloses “The processor may then compare data extracted from the obtained fingerprint to reference fingerprint data, and compare data extracted from the facial image”); a function determiner configured to determine a function to be executed based on the additional feature image the image data; and a function executer configured to execute the determined function when the biometric feature image including the restored area (In ¶ 25, Wong discloses “If the processor determines that the user is approved, then the device is unlocked at 210. At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user. Lets say, for example, that a circular motion indicates that a message can be sent”).	
However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
a feature extractor configured to extract a biometric feature image and an additional feature image from the image data and remove the additional feature image from the biometric feature image (Zhou discloses “in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching”);  an interpolator configured to determine whether an area removed from the biometric feature image is a part for biometric identification and restore the area removed from the biometric feature image when the removed area is not the part for biometric identification (Zhou discloses “after the clear area of the second target to carry out image enhancement processing, and the image enhancement processing of the second clear target area for character extracting to obtain the iris feature. wherein the image enhancement processing can include, but is not limited to: image de-noising (e.g., wavelet transform for image de-noising), image restoration (e.g., a Wiener filter), dark vision enhancement algorithm (e.g., histogram equalization, grey stretch, etc.), after the second target area of sharpness enhancement processing, the image quality of the image can be improved to a certain extent”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
Regarding Claim 8, Wong discloses:
The electronic device according to claim 6, wherein the biometric feature image comprises an image of a face, an iris, or a fingerprint of the user (In ¶ 16, Wong discloses “The first and/or second image may be a facial image, a fingerprint”).
Regarding Claim 9, Wong discloses:
The electronic device according to claim 6, wherein the additional feature image comprises an image of a hand or a mouth which moves over time (In ¶ 16, Wong discloses “The first and/or second image may be a facial image, a fingerprint, a motion, a gesture, or any other object and/or movement thereof that would be appreciated by a person of ordinary skill in the art”).
Regarding Claim 11, Wong discloses:
An electronic device, comprising: an image sensor configured to detect light to generate image data (In ¶ 16, Wong discloses “In certain implementations, the first and second camera can contemporaneously capture a first image and a second image for authentication of the user”); one or more processors (In ¶ 37, Wong discloses “System 500 includes a bus 505 or other communication mechanism for communicating information, and a processor 510 coupled to bus 505 for processing information”); and a memory storing a computer program, wherein the computer program comprises instructions for, when executed by the one or more processors (In ¶ 37, Wong discloses “System 500 further includes a memory 515 for storing information and instructions to be executed by processor 510”): receiving the image data from the image sensor(In ¶ 36, Wong discloses “once the fingerprint and facial image of the user are captured either simultaneously or sequentially, user authentication can begin so device 400 can be unlocked”), identifying a biometric feature and an additional feature from the image data (In ¶ 20, Wong discloses “The processor may then compare data extracted from the obtained fingerprint to reference fingerprint data, and compare data extracted from the facial image to reference facial data to determine whether the user is authorized”), determining whether an area removed from the biometric feature image is a part for biometric identification (In ¶ 20, Wong discloses “The processor may then compare data extracted from the obtained fingerprint to reference fingerprint data, and compare data extracted from the facial image to reference facial data to determine whether the user is authorized”), and executing a function corresponding to the additional feature when the biometric feature including the restored area corresponds to an approved user (In ¶ 47, Wong discloses “The apparatus may also include a processor configured to authenticate the user of the apparatus based on the captured facial data and fingerprint data, and unlock the apparatus so the user can utilize the apparatus. In certain implementations, based on the fingerprint and/or gesture of the finger, the processor may be configured to execute one or more applications stored on the apparatus”)..
	However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
removing the additional feature image from the biometric feature image (Zhou discloses “in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching”); , restoring the area removed from the biometric feature image when the removed area is not the part for biometric identification (Zhou discloses “after the clear area of the second target to carry out image enhancement processing, and the image enhancement processing of the second clear target area for character extracting to obtain the iris feature. wherein the image enhancement processing can include, but is not limited to: image de-noising (e.g., wavelet transform for image de-noising), image restoration (e.g., a Wiener filter), dark vision enhancement algorithm (e.g., histogram equalization, grey stretch, etc.), after the second target area of sharpness enhancement processing, the image quality of the image can be improved to a certain extent”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
Regarding Claim 12, Wong discloses:
The electronic device according to claim 11, wherein the electronic device is in a locked state before receiving the image data (In ¶ 18, Wong discloses “Because the device is in a locked state and cannot be accessed, the device may require the user to submit authentication information, such as a facial image and a fingerprint of the user”), and the instructions for the executing the function corresponding to the additional feature comprise instructions for unlocking the electronic device and executing the function corresponding to the additional feature simultaneously (In ¶ 17, Wong discloses “The device can be unlocked, or the user can have access to the device, when both facial and fingerprint authentication are conducted at the same time” and in ¶ 25, Wong further discloses “If the processor determines that the user is approved, then the device is unlocked at 210. At 212, the computer program may cause the processor to execute a particular function on the device based on the captured fingerprint of the user, the captured motion of the user's finger, and/or the captured facial image of the user”).
Regarding Claim 13, Wong discloses:
The electronic device according to claim 11, wherein the instructions for the executing the function corresponding to the additional feature comprise instructions for executing an application corresponding to the additional feature (In ¶ 47, Wong discloses “In certain implementations, based on the fingerprint and/or gesture of the finger, the processor may be configured to execute one or more applications stored on the apparatus”).
Regarding Claim 14, Wong discloses:
The electronic device according to claim 11, wherein the memory stores a function map in which a plurality of functions to be executed and a plurality of patterns of the additional features are mapped to each other (In ¶ 47, Wong discloses “based on the fingerprint and/or gesture of the finger, the processor may be configured to execute one or more applications stored on the apparatus.”), and the instructions for the executing the function corresponding to the additional feature further comprise instructions for: determining that the identified additional feature corresponds to one of the plurality of patterns, and determining a function corresponding to the determined pattern in the function map as the function to be executed (In ¶ 23, Wong discloses “the second camera is configured to automatically detect whether the user has placed his or her finger on the second camera or whether the user performed a particular motion with his or her finger. The particular motion may include, for example, a circular motion, a rectangular motion, a swipe motion (up, down, left, right motion), a combination of different swipe motions, or any motion that would be appreciated by a person of ordinary skill in the art. Such motions may be pre-stored in the device and configured by the user”).
Regarding Claim 15, Wong discloses:
The electronic device according to claim 14, wherein the plurality of patterns comprises at least one of a facial expression, a head angle, a mouth shape, a hand shape, or a number of unfolded fingers (In ¶ 23, Wong discloses  “the second camera is configured to automatically detect whether the user has placed his or her finger on the second camera or whether the user performed a particular motion with his or her finger. The particular motion may include, for example, a circular motion, a rectangular motion, a swipe motion (up, down, left, right motion), a combination of different swipe motions, or any motion that would be appreciated by a person of ordinary skill in the art. Such motions may be pre-stored in the device and configured by the user”).
Regarding Claim 16, Wong discloses:
The electronic device according to claim 11, wherein the image sensor comprises an event-based image sensor, and the additional feature is identified by data from the event-based image sensor (In ¶ 23, Wong discloses “the second camera is configured to automatically detect whether the user has placed his or her finger on the second camera or whether the user performed a particular motion with his or her finger”).
Regarding Claim 17, the combination of Wong and Zhou disclose the limitations of claim 1.
However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
further comprising: extracting a new biometric feature image again from a new image data when the removed area is the part for biometric identification (Zhou discloses “wherein, in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching. In the embodiment of the present invention, the face image can be first area dividing process to obtain first clear target area.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
Regarding Claim 18, the combination of Wong and Zhou disclose the limitations of claim 6.
However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
wherein the interpolator requests the feature extractor to separate a new biometric feature image again from a new image data when the removed area is the part for biometric identification  (Zhou discloses “wherein, in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching. In the embodiment of the present invention, the face image can be first area dividing process to obtain first clear target area.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
Regarding Claim 19, the combination of Wong and Zhou disclose the limitations of claim 11.
However, Wong does not explicitly disclose the limitation with removing the feature from the image. 
	Zhou discloses:
extracting a new biometric feature image again from a new image data when the removed area is the part for biometric identification  (Zhou discloses “wherein, in the face image and non-each zone is clear, so it can be removed from the face image extracted from the area of sharpness for the area of clear, characteristic point which comprises more, detail is more abundant, convenient for subsequent feature matching. In the embodiment of the present invention, the face image can be first area dividing process to obtain first clear target area.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach by utilizing Zhou’s approach of isolating the feature from the image as the motivation would be to significantly increase the efficiency of the biometric feature recognition by the system (See Zhou, Background).
Claim(s) 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Publication 2013/0322705), hereinafter referred to as Wong, in view of Zhou et al. (CN 107451454 B), hereinafter referred to as Zhou, in further view of Nikitidis et al. (US Publication 2020/0320184), hereinafter referred to as Nikitidis.
Regarding Claim 4, the combination of Wong and Zhou teach all the elements of the current invention as detailed with respect to claim 1 as referenced above.
However, Wong does not explicitly disclose providing the additional feature image as an input to an artificial neural network. 
Nikitidis discloses:
Wherein the executing the function comprises: providing the additional feature image as an input to an artificial neural network which is trained in advance to identify a pattern in the additional feature image (In ¶ 6, Nikitidis discloses “A first aspect of the present invention provides a method of authenticating a user of a user device, the method comprising: receiving motion data captured using a motion sensor of the user device during an interval of motion of the user device induced by the user; processing the motion data to generate a device motion feature vector, inputting the device motion feature vector to a neural network”);; determining a function to be executed, based on a pattern determined by the artificial neural network; and executing the determined function. (In ¶ 18, Nikitidis discloses “If the user-induced device motion is determined to match the expected device motion pattern, the user of the user device may be granted access to at least one of: a function of the user device, a service, and data to which the authorized user is permitted access.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach of not using an artificial neural network to train specific patterns inputted by the user by utilizing Nikitidis approach of utilizing a neural network as the motivation would be that the neural network can be trained to distinguish between authorized and unauthorized users using only examples captured from the authorized user rather than requiring training data from the users (See Nikitidis ¶ 16).
Regarding Claim 5, the combination of Wong, Zhou, and Nikitidis disclose:
wherein the pattern comprises at least one of a facial expression, a head angle, a mouth shape, a hand shape, or a number of fingers (In ¶ 16, Wong discloses “The first and/or second image may be a facial image, a fingerprint, a motion, a gesture, or any other object and/or movement thereof that would be appreciated by a person of ordinary skill in the art”).
Regarding Claim 10, the combination of Wong and Zhou teach all the elements of the current invention as detailed with respect to claim 6 as referenced above.
However, Wong does not explicitly disclose providing the additional feature image as an input to an artificial neural network. 
Nikitidis discloses:
wherein the function determiner is configured to determine the function to be executed using an artificial neural network which is trained in advance to identify a pattern which moves over time, from a moving image (In ¶ 6, Nikitidis discloses “A first aspect of the present invention provides a method of authenticating a user of a user device, the method comprising: receiving motion data captured using a motion sensor of the user device during an interval of motion of the user device induced by the user; processing the motion data to generate a device motion feature vector, inputting the device motion feature vector to a neural network”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Wong’s approach of not using an artificial neural network to train specific patterns inputted by the user by utilizing Nikitidis approach of utilizing a neural network as the motivation would be that the neural network can be trained to distinguish between authorized and unauthorized users using only examples captured from the authorized user rather than requiring training data from the users (See Nikitidis ¶ 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al, US Publication Number 2018/0276465, discloses a method of iris recognition and authentication. 
MacDonald, US Publication Number 2016/0335511, discloses a method for providing authentication for a user performing a gesture. 
Nam et al, US Publication Number 2020/0342081, discloses a method for biometric authentication within a threshold time. 
Athreya et al, US Publication Number 2021/0357751, discloses a method for event-based processing using a deep neural network. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492